Exhibit 10.6
Summary of
March 16, 2011 Restricted Stock Grants
to Executive Officers and Non-Management Directors
of Bakers Footwear Group, Inc.
     The following table sets forth for each of the Company’s executive officers
and non-management directors the amount of restricted stock granted to each
executive officer and non-management director on March 16, 2011:

              Restricted     Stock Name and Principal Position (1)   Awards(2)
Peter A. Edison
    12,000  
Chairman of the Board, Chief Executive Officer and President
       
Mark D. Ianni
    10,000  
Executive Vice President and Chief Merchandising Officer
       
Joseph R. VanderPluym
    10,000  
Executive Vice President and Chief Operations Officer
       
Stanley K. Tusman
    10,000  
Executive Vice President and Chief Planning Officer
       
Charles R. Daniel, III.
    10,000  
Executive Vice President, Chief Financial Officer, Controller, Treasurer and
Secretary
       
Timothy F. Finley (3)
    5,000  
Non-Management Director
       
Harry E. Rich (3)
    5,000  
Non-Management Director
       
Scott C. Schnuck (3)
    5,000  
Non-Management Director
       

 

(1)   Messrs. Edison, Ianni, VanderPluym and Tusman are each a party to a
written employment agreement with the Company. All of the executive officers may
be a party to other compensation arrangements with the Company that have been
filed as exhibits to the Company’s Annual Report on Form 10-K or in other
filings with the Securities and Exchange Commission. The Company’s executive
officers are also eligible to participate in the Bakers Footwear Group, Inc.
2003 Stock Option Plan, as amended, and the Bakers Footwear Group, Inc. 2005
Incentive Compensation Plan, receive matching employer contributions to the
Company’s 401(k) plan, participate in other employee benefit plans and receive
other forms of compensation, including opportunities under the Company’s cash
bonus plan and bonus letters. The Company also pays premiums on a life insurance
policy solely for the benefit of Mr. Tusman.   (2)   The restricted stock was
issued pursuant to the Bakers Footwear Group, Inc. 2005 Incentive Compensation
Plan, with the following terms. The restricted stock fully vests on the fifth
anniversary of the grant date, which is March 16, 2016. Restricted stock awards
are generally forfeited if the recipient is terminated, with or without cause,
prior to vesting. However, the committee retains the discretion to vest in full,
pro-rata, or not at all, restricted stock awards upon death, disability,
retirement or otherwise. The

 



--------------------------------------------------------------------------------



 



    recipients are entitled to (i) voting rights with respect to all of the
restricted stock awarded, and (ii) cash dividends that may be paid by the
Company with respect to all of the restricted stock awarded.   (3)   The
Company’s non-management directors receive other compensation, including meeting
fees and annual cash retainers, as described in the Company’s most recent proxy
statement and other filings with the Securities and Exchange Commission. The
Company’s non-management directors are also eligible to participate in the
Bakers Footwear Group, Inc. 2003 Stock Option Plan, as amended, and the Bakers
Footwear Group, Inc. 2005 Incentive Compensation Plan, including awards of stock
options and restricted stock.

2